DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-12, 14-17, 23 and 24 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered. Claims 7-10 remain allowed.
 
Response to Arguments
Applicant’s remarks dated 7 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 3, 4, 6, 11, 12, 14-17, 23 and 24 under 35 U.S.C. 103 over Semier in view of Choi and Burton and optionally Jiang is MAINTAINED and updated below to reflect the instant amendment. As is the dependent rejection of claim 5 over the same in further view of Yang as it was made en masse over the rejection of the independent claim.
The traversal is that inter alia none of the cited prior art discloses or reasonably suggests the amended feature of concurrent graphene sheet production and functionalization (Remarks at 9). However, Burton explicitly discloses that concurrent production and functionalization of graphene can occur (Burton at “Abstract”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 11, 12, 14-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Semieri in view of Choi and Burton & optionally in view of Jang.
Regarding claims 1, 3, 6, 11, 14-17, 23 and 24, Semieri discloses a method of producing graphene nanoribbons (meeting graphene sheets, Semieri at “Title”) comprising:
A) Reacting a PAH (Semieri at 17844 R col);
B) Heat treating said mass of halogenated pyrene at 150 C (Semieri at 17845 L col) on a silver substrate, and to a second temperature at 405 C (Semieri at “Fig. 3(B)”) to form graphene domains dispersed in a disordered matrix of hydrocarbon molecules, wherein said graphene domains are each composed of one plane of hexagonal carbon atoms or fused aromatic rings having a length of 10 nm (Semieri at 17848 R col).
However, Semieri does not expressly that there is a separation and isolation of said planes of hexagonal carbon atoms or fused aromatic rings to recover graphene sheets from said disordered matrix. Though it would be considered to be within the level of ordinary skill in the art to separate the graphene from the catalyst substrate thusly isolating the nanoribbons from each other for usage. To the extent Semieri does not obviously disclose such, Jang in a method of forming graphene discloses usage of exfoliation to isolate and separate the graphene layers (Jang at “Abstract”) nor that production and functionalization occur concurrently.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Semieri in view of the exfoliation of Jang. The teaching or suggested motivation in doing so being formation of platelets from the ribbons (Jang at 2:45-50). 
Smeireri does not expressly state a halogenated PAH nor usage of the claimed catalysts.
Choi in a method of making graphene sheets discloses usage of halogenated anthracene (Choi at [0032] & [0059] such that it is solid after CVD) and usage of graphitizing catalysts during heat treatment (Choi at [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Smeireri in view of the halogenated PAH and catalyst of Choi. The teaching or suggested motivation in doing so is alignment of the material (Choi at [0059]).
The graphene has a length of ~10nm (Semieri at 17848 R col) and Choi (at [0082]) discloses width/length 10 nm to 1000 mm which overlaps that range instantly claimed.. To the extent Smeiri, Choi, nor Jang expressly state domains of length/width of 10 nm to 10 microns (or 5 nm to 35 microns) or an inter-layer of >0.4 nm, given application of heat treatment at 25-1500 C for the same material, one of ordinary skill in the art would expect the same graphene domains being formed absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". 
Semieri does not expressly state usage of chemical means.
Burton in a method of forming graphene discloses usage of functionalizing with carboxylic acid, NH2, bromide, hydroxyl, or 2-azidoethanol (which contains an OH group), 2-azidopropan-1-amine (an aliphatic amine), aryl silane; Burton at [0038], [0093]-[0094], [0128]) and an inter-graphene spacing of 0.6 (Burton at [0005]). Burton also discloses concurrent production of the graphene sheets and functionalization thereof (Burton at “Abstract”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Semieri in view of the functionalization of Burton. The teaching or suggested motivation in doing so being tailoring of the structure (Burton at [0093]).
Turning to claim 4, the domains are separated by ~1 nm (17850 R col as these are the width of the GNRs which then defines the inter-graphene spacing).
Concerning claim 12, as Semieri is silent with respect to impurities the obtained GNR is considered to still be pristine absent evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Semieri, Choi and Burton (with or without Jang) as applied to claim 1 above and in further view of Yang.
Regarding claim 5, neither Semieri, Burton, Choi nor Jang disclose functionalization of the obtained graphene after step b.
Yang in a method of forming graphene discloses functionalization of graphene (Yang at “Abstract” & [0031]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective
 filing date of the instantly claimed invention to perform the method of Semieri, Burton and Choi in view of the functionalization of Yang. The teaching or suggested motivation in doing so being reduction in UD
 degradation, increased adhesion, and decreased fouling (Yang at [0034]).

Conclusion
Claims 1, 3-6, 11, 12, 14-17, 23 and 24 are rejected. Claims 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759